Name: Commission Regulation (EEC) No 248/93 of 4 February 1993 on the free distribution in Saint Petersburg (Russia) of apples withdrawn from the market
 Type: Regulation
 Subject Matter: political geography;  construction and town planning;  cooperation policy;  trade policy;  plant product
 Date Published: nan

 5. 2. 93 Official Journal of the European Communities No L 28/43 COMMISSION REGULATION (EEC) No 248/93 of 4 February 1993 on the free distribution in Saint Petersburg (Russia) of apples withdrawn from the market Whereas the Commission should be informed concerning such apple distribution operations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 As provided for in Article 1 of Regulation (EEC) No 3196/92, dessert apples of Community origin with ­ drawn from the market in accordance with Regulation (EEC) No 1035/72 may, during the 1992/93 marketing year, be made available to charitable organizations approved by the Member States pursuant to Article 1 of Regulation (EEC) No 2103/90 with a view to their free distribution to the population of the city of Saint Peters ­ burg (Russia). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3196/92 of 27 October 1992 on the free distribution outside the Community of fruit and vegetables withdrawn from the market ('), and in particular the second paragraph of Article 2 thereof, Whereas the Community apple harvest in the 1992/1993 marketing year is particularly abundant ; whereas major quantities were therefore withdrawn from the market pursuant to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1754/92 (3); Whereas, on account of the serious difficulties of supply to which the city of Saint Petersburg (Russia) is currently subject, apples withdrawn from the market should be made available to the competent local authorities with a view to their free distribution in that city ; Whereas, in the case of the free distribution of apples withdrawn from the market, the costs of sorting, packing and transport costs may be taken over pursuant to Commission Regulation (EEC) No 2103/90 of 23 July 1990 laying down the conditions for taking over sorting and packing costs relating to the free distribution of apples and citrus fruit (4), Commission Regulation (EEC) No 3587/86 of 20 November 1986 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables (*), as last amended by Regulation (EEC) No 3463/92 ^, and Commission Regulation (EEC) No 2276/92 of 4 August 1992 laying down detailed rules for the application of Article 21 of Council Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables Q ; Whereas outside the territory of the Member States the costs of transport of the products concerned are defrayed by the charitable organizations undertaking the operations in question ; Article 2 The provisions of Regulation (EEC) No 2103/90, of Article 2 of Regulation (EEC) No 3587/86 and of Regula ­ tion (EEC) No 2276/92 shall apply, within the territory of the Member States, to the free distribution operations referred to in Article 1 . Article 3 The Member States shall obtain assurances from the approved charitable organizations that the products are transferred free of charge to agencies or bodies with a view to their distribution to the intended recipients. Article 4 The Member States shall inform the Commission, by 30 June 1993 at the latest, of the quantities distributed pursuant to this Regulation . (') OJ No L 317, 31 . 10. 1992, p. 90. (2) OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (4) OJ No L 191 , 24. 7. 1990, p. 19 . 0 OJ No L 334, 27. 11 . 1986, p. 1 . (&lt;) OJ No L 350, 1 . 12. 1992, p. 66. V) OJ No L 220, 5. 8 . 1992, p. 22. No L 28/44 Official Journal of the European Communities 5. 2. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1993. For the Commission Rene STEICHEN Member of the Commission